DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a register”, “a logic component”, “ reference component” in claims 25, and 27. The specification and drawings show “mode register 335”,  “tunable logic component 330”, “reference component 340”. However, those components were not defined as a hardware structures.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-7, 10-12, 15-16, 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Stoev et al (U.S. 2017/0071056), and in view of Yum et al (U.S. 2019/0025784).
Regarding claim 1:
A method, comprising:
receiving a signal that initializes an operation of a memory component that comprises a memory array; Stoev teaches the idea of sensing and increasing temperature of memory to thermal specification operational temperature, e.g., 25oC when powered up (signal that initialize memory operation), ¶0015, ¶0016. The process of detecting temperature of the memory may be triggered in connection with a system power-up ¶0041. 
determining a temperature of the memory component based at least in part on receiving the signal; Stoev, Fig. 4, 410, detecting temperature of memory device ¶0050. 
processing a command for accessing the memory array that is received from a host device based at least in part on generating the indication. Stoev, Fig. 4, 412, the detected temperature is compared with a threshold. Fig. 4, 414, allowing writing of data to the non-volatile memory (¶0050-¶0051).
However, Stoev does not expressly teach the idea of generating an indication that the temperature of the memory component has exceed a threshold based at least in part of the determining. 
Yum, in an analogous art of storage thermal management, teaches the idea that a memory controller sends an information about whether an internal temperature of the storage device 1400 is out of a reference temperature range (Fig. 7, S7300, ¶0061). The storage device 1400 may prevent an unexpected error capable of occurring, by transmitting its own temperature information to the host 1200 in advance (¶0031).
One of ordinary skill in the art, at the time the invention was filed, would have been motivated to modify the system of Stoev with the teaching of Yum, to generate an indication that the temperature of the memory component has exceed a threshold. The motivation for doing so is to perform thermal management, which the host can throttle operation to allow the storage device to cool down (Yum, ¶0063).

Regarding claim 2:
The method of claim 1, further comprising:
generating, before generating the indication to the host device, a second indication that the temperature for the memory component is below the threshold based at least in part of the determining. Stoev teaches in Fig. 4, 405, when temperature of memory is less than a threshold, suppress writing of data to non-volatile memory (¶0041-¶0042). Yum teaches the idea of generating an indication as presented above. 

Regarding claim 3:
The method of claim 1, further comprising: generating a second indication that the temperature of the memory component has exceed a second threshold based at least in part on the determining; and refraining from processing a second command for accessing the memory array based at least in part on generating the second indication. Stoev teaches, Fig. 4, before detecting the temperature of the memory is higher than a threshold (Fig. 4, 410-412), at step 404, detecting temperature is less than a threshold, step 405, suppress writing of data to non-volatile memory. Yum teaches the idea of generating an indication as presented above.

Regarding claim 5:
The method of claim 1, further comprising: transmitting the indication to the host device or a register, or both, based at least in part on generating the indication. Yum, in the combination of Stoev, teaches the idea that a memory controller sends an information about whether an internal temperature of the storage device 1400 is out of a reference temperature range (Fig. 7, S7300, ¶0061).

Regarding claim 6:
The method of claim 1, further comprising:
receiving, before the command is received and the indication that the temperature of the memory component has exceeded the threshold is generated, a second command from the host device; Stoev, detecting temperature of the memory is triggered by receipt of a write command or other host command (¶0041). Thus, host can send more than one command to the memory device, which trigger the temperature detection. 
and refraining from processing the second command based at least on the temperature of the memory component being below the threshold. Stoev, Fig. 4, 407, data writing is suppressed in view of low detected temperature. 

Regarding claim 10:
The method of claim 1, further comprising:
comparing the temperature of the memory component with the threshold; Stoev, Fig. 4, 410, comparing detected temperature with a threshold.
determining that the temperature of the memory component has exceeded the threshold based at least in part on the comparing, wherein the indication is generated based at least in part on the determining; Stoev, Fig. 4, 412, detected temperature has exceeded a threshold.
 and using a first set of parameters for operating the memory array based at least in part on determining that the temperature of the memory component has exceeded the threshold. Stoev, when temperature of the storage device is within a satisfactory operational thermal range (exceeded the threshold), one or more heaters may be deactivated (using a set of parameters), and writing of data to the memory system is allowed (Fig. 4, 412-416). With regard to solid-state memory, error rates at various data retention intervals may be relatively worse when data is written at low temperature (e.g., 0° C.), as compared to high temperature (e.g., 85° C.). Even after a short duration post-write, coldly written data may have error rates above of the horizontal line in FIGS. 2 and 3 showing the channel's error correction capability (¶0042). Figs. 2-3, a set of operation temperature is used for operating the memory in a safe environment (¶0038, ¶0039, ¶0015).

Regarding claim 11:
The method of claim 1, further comprising:
comparing the temperature of the memory component with a second threshold; and determining that the temperature of the memory component has exceeded the second threshold based at least in part on the comparing, wherein a second indication is generated based at least in part on the determining. Stoev, Fig. 4, 405, comparing detected temperature with a second threshold. Yum teaches the idea of generating an indication presented in claim 1 above. 

Regarding claim 12:
The method of claim 1, wherein the threshold is based at least in part on a second temperature level, wherein the operation of the memory component meets a set of specification associated with the memory array when a set of parameters for operating the memory component is used and the temperature of the memory component reaches the second temperature level. Stoev teaches thermal specifications (set of parameters) for data storage device may specify operational temperatures between, for example, 25-85° C. When data storage devices are powered on while they are operating outside of their thermal specification, damage to the storage device and/or premature wear of certain memory components thereof, such as installed NAND devices, may result (¶0015). The set of parameters (temperature range) is used for operating the memory component as shown in Fig. 4 and corresponding text. 

Regarding claim 15:
The method of claim 1, wherein the temperature of the memory component increases from a first temperature after the signal that initializes the operation of the memory component is received based at least in part on the operation of the memory component, and wherein the indication is generated based at least in part on the temperature of the memory component increasing. Yum, in the combination of Stoev, teaches generating an indication when temperature of the memory system reaches a threshold, as cited in claim 1, and ¶0061. Stoev teaches in Fig. 4, memory temperature is detected when the memory system is powered-on (Stoev, ¶0015), and memory temperature is increased (Fig. 4, 408, 410, 412, and ¶0044, ¶0046).

Regarding claim 16:
The method of claim 1, wherein one or more components that are thermally coupled with the memory component are operated based at least in part on the signal, and wherein the temperature of the memory component increases from a first temperature after the signal is received based at least in part on the operation of the one or more components, and wherein the indication is generated based at least in part on the temperature of the memory component increasing. Yum, in the combination of Stoev, teaches generating an indication when temperature of the memory system reaches a threshold, as cited in claim 1, and ¶0061. Stoev, teaches there are one or more components that are thermally coupled with the memory components, such as temperature sensors 150, localized heaters 152 (Fig. 1). Stoev teaches in Fig. 4, memory temperature is detected when the memory system is powered-on (Stoev, ¶0015), and memory temperature is increased (Fig. 4, 408, 410, 412, and ¶0044, ¶0046).

Regarding claim 30:
An apparatus, comprising: Stoev, Fig. 1, apparatus 100.
A memory array; Fig. 1, non-volatile solid-state storage 140, magnetic storage 160.
And a controller that is coupled with the memory array and is operable to: controller 136, Fig. 1.
determine a temperature of at least a portion of the apparatus based at least in part on a signal that initializes an operation of the apparatus being received; Stoev teaches the idea of sensing and increasing temperature of memory to thermal specification operational temperature, e.g., 25oC when powered up (signal that initialize memory operation), ¶0015, ¶0016. The process of detecting temperature of the memory may be triggered in connection with a system power-up ¶0041. Stoev, Fig. 4, 410, detecting temperature of memory device ¶0050.
generating an indication that the temperature of the at least the portion of the apparatus has exceeded a threshold based at least in part on the measuring; 
and process a command for accessing the memory array that is received from a host device based at least in part on generating the indication. Stoev, Fig. 4, 412, the detected temperature is compared with a threshold. Fig. 4, 414, allowing writing of data to the non-volatile memory (¶0050-¶0051).
However, Stoev does not expressly teach the idea of generating an indication that the temperature of the at least the portion of the apparatus has exceeded a threshold based at least in part on the measuring; Yum, in an analogous art of storage thermal management, teaches the idea that a memory controller sends an information about whether an internal temperature of the storage device 1400 is out of a reference temperature range (Fig. 7, S7300, ¶0061). The storage device 1400 may prevent an unexpected error capable of occurring, by transmitting its own temperature information to the host 1200 in advance (¶0031).
One of ordinary skill in the art, at the time the invention was filed, would have been motivated to modify the system of Stoev with the teaching of Yum, to generate an indication that the temperature of the memory component has exceed a threshold. The motivation for doing so is to perform thermal management, which the host can throttle operation to allow the storage device to cool down (Yum, ¶0063).

Regarding claim 31:
the apparatus of claim 30, wherein the memory controller is further operable to:
generate, before the indication is generated, a second indication that the temperature for the apparatus is below the threshold based at least in part on the measuring. Stoev teaches in Fig. 4, 405, when temperature of memory is less than a threshold, suppress writing of data to non-volatile memory (¶0041-¶0042). Yum teaches the idea of generating an indication as presented above.

Regarding claim 32:
The apparatus of claim 30, wherein the memory controller is further operable to:
Transmit the indication to the host device or a register, or both, based at least in part on generating the indication. Yum, in the combination of Stoev, teaches the idea that a memory controller sends an information about whether an internal temperature of the storage device 1400 is out of a reference temperature range (Fig. 7, S7300, ¶0061).

Claims 8 are rejected under 35 U.S.C. 103 as being unpatentable over Stoev et al (U.S. 2017/0071056), and in view of Yum et al (U.S. 2019/0025784), and in view of Yeh et al (U.S. 2020/0097217).
Regarding claim 8:
Stoev teaches increasing temperature of the memory to a safe level prior to allowing data writes (¶0044, Fig. 4, 408), however Stoev does not expressly teach the method of claim 1, further comprising: performing, before the indication that the temperature of the memory component has exceeded the threshold is generated, a sequence of operations for sensing logic states from the memory array and writing back the logic states to the memory array while indeterminate data is stored in the memory array. In an analogous art of memory management, Yeh teaches a memory control circuit unit MCCU performs a temperature rising, in response to determination that the temperature of the memory below a predetermined temperature threshold, by performing dummy access command such as writing dummy data into the memory (¶0059, ¶0062-¶0063). One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Yeh into the combination of Stoev to obtain the claimed limitations above. The motivation for doing so is to bring temperature of the memory to a safe temperature, in order to perform normally commands issued by the host (Yeh, ¶058).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Stoev et al (U.S. 2017/0071056), and in view of Yum et al (U.S. 2019/0025784), and in view of Kim et al (U.S. 2015/0301744).
Regarding claim 13:
The method of claim 1, further comprising:
receiving a second indication of the threshold from the host device, wherein the threshold is based at least in part on a second temperature level, and wherein the operation of the memory component meets a set of specifications associated with the memory array when a set of parameters for operating the memory component is used and the temperature of the memory component reaches the second temperature threshold. Stoev teaches thermal specifications (set of parameters) for data storage device may specify operational temperatures between, for example, 25-85° C. When data storage devices are powered on while they are operating outside of their thermal specification, damage to the storage device and/or premature wear of certain memory components thereof, such as installed NAND devices, may result (¶0015). The set of parameters (temperature range) is used for operating the memory component as shown in Fig. 4 and corresponding text. However, Stoev does not teaches receiving a second indication of the threshold from the host device, wherein the threshold is based at least in part on a second temperature level. In an analogous art of storage management, Kim teaches a host send a performance setting information table, including temperature information, temperature-dependent performance level information (Kim, ¶0054-¶0055). 
One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Kim into the combination of Stoev to obtain the claimed limitations above. The motivation for doing so is to allow the memory system to automatically change (throttle) the system performance level regardless of the control of the host (¶0057). 

Regarding claim 14:
The method of claim 1, further comprising:
storing a value corresponding to the indication that the temperature of the memory component has exceeded the threshold based at least in part of the generating; Stoev teaches in Fig. 4 and corresponding text, determining whether temperature of the memory exceeded a threshold (Fig. 4, 405, 412). Yum, in the combination, teaches the storage device records temperature in response to command from the host (¶0035). However, the combination of Stoev does not expressly teach receiving, from the host device, a request to read the stored value; and transmitting the stored value to the host device based at least in part on receiving the request.
In an analogous art of storage management, Kim teaches in Fig. 12, and corresponding text, a memory system detects a current internal temperature of the memory system, and transmits a detection result to the host, in response to receiving a request from the host (¶0108).
One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Kim into the teaching of Stoev to obtain the claimed limitations above. The motivation for doing so to adjust performance of the memory system based on the temperature. 

Claims 17-21, 23-24, 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Yum et al (U.S. 2019/0025784), and in view of Kim et al (U.S. 2015/0301744).
Regarding claim 17:
A method, comprising:
identifying a command for accessing a memory array of a memory component; delaying a transmission of the command to the memory component based at least in part on a temperature of the memory component; Yum teaches a host transmits a command to storage device 1400 (¶0035), the storage device return its internal temperature to the host, and the host may perform a thermal throttling operation according to the received temperature (¶0036), such as adjusting number of commands to be transmitted to the storage device, or decreasing/limiting the number of input/output commands to be transmitted to the storage device during a reference time (¶0054). 
Yum also teaches the storage device 13000 may receive a read command from the main processor 11010 and may return, to the main processor 11010, the command response indicating the result of processing the read command. The information about the internal temperature of the storage device 13000 may be additionally included in the command response. In this case, information about whether the read command is successfully performed, information about whether a temperature of the storage device 13000 is lower than the lower limit reference temperature, and information about whether a temperature of the storage device 13000 is higher than the upper limit reference temperature may be recorded in a response to the read command (¶0070).
However, Yum does not expressly teach receiving an indication that the temperature of the memory component has exceeded a threshold based at least in part on the indication; and transmitting, to the memory component, an initial command for accessing the memory array of the memory component based at least in part on determining that the temperature of the memory component has exceeded the threshold. In an analogous art of storage management, Kim teaches information relating to temperature and/or performance may be transmitted and received between the host 100 and the non-volatile memory system 200 (¶0054). During a memory operation, the non-volatile memory system 200 may periodically detect an internal temperature thereof (receiving an indication) and throttle a system performance level based on the table information Info_table according to the detection result. In addition, in response to receiving a predetermined command from the host 100, the non-volatile memory system 200 may provide the host 100 with current internal temperature information of the non-volatile memory system 200 and performance level information of the non-volatile memory system 200. The internal temperature information and the performance level information of the memory system 200 may be provided in response to various commands such as, for example, a general memory command (e.g., a read or write command), or a specific command prearranged between the host 100 and the non-volatile memory system 200 (¶0056). Kim further teaches when temperature of memory device is above a threshold, the host send read/write commands to memory controller of a memory system (Fig. 7B, T60, Time 1, ¶0086).
One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Kim into the teaching of Yum, hereinafter Yum, to obtain the claimed limitations above. The motivation for doing so is to avoid malfunction of damages to internal element of the memory system (Kim, ¶0004). 

Regarding claim 18:
The method of claim 17, further comprising:
determining that the temperature of the memory component has exceeded the threshold based at least in part on receiving the indication, wherein the initial command is sent based at least in part on the determining. Kim, in the combination of Yum, teaches the memory temperature is periodically or randomly detected and compared with a threshold (¶0086, Figs. 7A-7C), and the host sends commands according to the temperature (¶0085-¶0087). 

Regarding claim 20:
The method of claim 17, further comprising:
receiving, before the indication that the temperature of the memory component has exceeded the threshold is received, a second indication that the temperature of the memory component is below the threshold. Kim, in the combination of Yum teaches in Figs. 7A-7C, the memory temperature is periodically or randomly detected and compared with a threshold (¶0086, Figs. 7A-7C), and the host sends commands according to the temperature (¶0085-¶0087). There are different temperatures T40-T60-T60 (Figs. 7A-7C). When the internal temperature range of the non-volatile memory system 200 changes, the performance level of the non-volatile memory system 200 may be throttled accordingly (¶0055).

Regarding claim 21:
The method of claim 20, further comprising: wherein the transmission of the command to the memory component is delayed based at least in part on receiving the second indication that the temperature of the memory component is below the threshold. Kim, in the combination of Yum teaches in Figs. 7A-7C, the memory temperature is periodically or randomly detected and compared with a threshold (¶0086, Figs. 7A-7C), and the host sends commands according to the temperature (¶0085-¶0087). There are different temperatures T40-T60-T60 (Figs. 7A-7C). When the internal temperature range of the non-volatile memory system 200 changes, the performance level of the non-volatile memory system 200 may be throttled accordingly (¶0055).

Regarding claim 23:
The method of claim 17, further comprising: transmitting, to the memory component, a second indication of the threshold, wherein the threshold is based at least in part on a second temperature level, wherein an operation of the memory component meets a set of specifications associated with the memory array when a set of parameters for operating the memory component is used and the temperature of the memory component reaches the second temperature level. Kim teaches host  sends a set of parameters, such as performance setting information table, including temperature information, temperature-dependent performance level information (Kim, ¶0054-¶0055). Kim, also teaches in Figs. 7A-7C, the memory temperature is periodically or randomly detected and compared with a threshold (¶0086, Figs. 7A-7C), and the host sends commands according to the temperature received from the memory (¶0085-¶0087). There are different temperatures T40-T60-T60 (Figs. 7A-7C). When the internal temperature range of the non-volatile memory system 200 changes, the performance level of the non-volatile memory system 200 may be throttled accordingly (¶0055).

Regarding claim 24:
The method of claim 17, further comprising:
reading a register comprising a value that indicates the temperatures of the memory component, wherein the initial command is sent based at least in part on the value indicating that the temperature of the memory component has exceeded the threshold. Yum also teaches memory controller 2800 includes a plurality of registers used to manage a value of reference temperature (Yum, ¶0047-¶0048).

Regarding claim 33:
An apparatus, comprising: Fig. 1, apparatus 1000.
a memory controller that is operable to: Fig. 2, controller 2800.
identify a command for accessing a memory array of a memory component; delay a transmission of the command to the memory component based at least in part on a temperature of the memory component; Yum teaches a host transmits a command to storage device 1400 (¶0035), the storage device return its internal temperature to the host, and the host may perform a thermal throttling operation according to the received temperature (¶0036), such as adjusting number of commands to be transmitted to the storage device, or decreasing/limiting the number of input/output commands to be transmitted to the storage device during a reference time (¶0054). 

However, Yum does not expressly teach receive an indication that the temperature of the memory component has exceeded a threshold based at least in part on the indication; and transmit, to the memory component, an initial command for accessing the memory array of the memory component based at least in part on determining that the temperature of the  memory component has exceeded the threshold. In an analogous art of storage management, Kim teaches information relating to temperature and/or performance may be transmitted and received between the host 100 and the non-volatile memory system 200 (¶0054). During a memory operation, the non-volatile memory system 200 may periodically detect an internal temperature thereof (received an indication) and throttle a system performance level based on the table information Info_table according to the detection result. In addition, in response to receiving a predetermined command from the host 100, the non-volatile memory system 200 may provide the host 100 with current internal temperature information of the non-volatile memory system 200 and performance level information of the non-volatile memory system 200. The internal temperature information and the performance level information of the memory system 200 may be provided in response to various commands such as, for example, a general memory command (e.g., a read or write command), or a specific command prearranged between the host 100 and the non-volatile memory system 200 (¶0056). Kim further teaches when temperature of memory device is above a threshold, the host send read/write commands to memory controller of a memory system (Fig. 7B, T60, Time 1, ¶0086).
One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Kim into the teaching of Yum, hereinafter Yum, to obtain the claimed limitations above. The motivation for doing so is to avoid malfunction of damages to internal element of the memory system (Kim, ¶0004). 

Regarding claim 34:
The apparatus of claim 33, wherein the memory controller is further operable to:
receive, before the indication that the temperature of the memory component has exceeded the threshold is received, a second indication that the temperature of the memory component is below the threshold. . Kim, in the combination of Yum teaches in Figs. 7A-7C, the memory temperature is periodically or randomly detected and compared with a threshold (¶0086, Figs. 7A-7C), and the host sends commands according to the temperature (¶0085-¶0087). There are different temperatures T40-T60-T60 (Figs. 7A-7C). When the internal temperature range of the non-volatile memory system 200 changes, the performance level of the non-volatile memory system 200 may be throttled accordingly (¶0055).

Claims 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yum et al (U.S. 2019/0025784), and in view of Kim et al (U.S. 2015/0301744), and further in view of Yeh et al (U.S. 2020/0097217).
Regarding claim 22:
The combination of Yum does not teach the method of claim 20, further comprising:
transmitting, before receiving the indication that the temperature of the memory component has exceeded the threshold, a second command directing the memory component to perform a sequence of operations for sensing logic states from the memory array and writing back the logic states to the memory array while indeterminate data is stored in the memory array. In an analogous art of memory management, Yeh teaches a memory control circuit unit MCCU performs a temperature rising, in response to determination that the temperature of the memory below a predetermined temperature threshold, by performing dummy access command such as writing dummy data into the memory (¶0059, ¶0062-¶0063). One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Yeh into the combination of Stoev to obtain the claimed limitations above. The motivation for doing so is to bring temperature of the memory to a safe temperature, in order to perform normally commands issued by the host (Yeh, ¶058).

Claims 25-26, 28 are rejected under 35 U.S.C. 103, as being unpatentable over Stoev et al (U.S. 9,668,337) and in view of Yum et al (U.S. 2019/0025784), and further in view of Kambegawa et al (U.S. 2014/0098404).
Regarding claim 25:
A memory array; Stoev, Fig. 1, storage array 140, 160.
a sensor configured to sense a temperature of at least a portion of the apparatus; Stoev, Fig. 1, sensor 150.
A logic component coupled with the sensor [and the register] and configured to compare an output of the sensor with a threshold and indicate a result of the comparison; Controller 130 (logic component) coupled with the sensor, Fig. 1, controller 130. The controller is configured to receive temperature signal from the sensor, compare temperature signal from the sensor with a threshold (abstract, Fig. 4 and corresponding text, and claims 1, 10). It has been interpreted, in light of 35 U.S.C §112(f) above, that the controller taught by Stoev, capable of perform all the functions of the logic component, is the logic component, or includes the logic component.
and a controller coupled with the logic component and configured to receive and process a command for accessing the memory array based at least in part on the output of the sensor being greater than the threshold. Stoev, Fig. 4, col 8:1-65, claims 1, 10, controller is further configured to: after said transferring data between the controller and the non-volatile solid-state media determine whether the temperature is at or above the threshold, and if so, notify a host device that the data storage device is ready to receive write commands.
However, Stoev does not teach “a logic component (controller) configured to indicate a result of the comparison” or “a register coupled with the logic component and the sensor and configured to store a value that indicates the temperature of at least a portion of the apparatus”. Yum, in an analogous art of storage thermal management, teaches the idea that a memory controller sends an information about whether an internal temperature of the storage device 1400 is out of a reference temperature range (Fig. 7, S7300, ¶0061). The storage device 1400 may prevent an unexpected error capable of occurring, by transmitting its own temperature information to the host 1200 in advance (¶0031).
a register coupled with the logic component and the sensor and configured to store a range [value] that indicates the temperature of at least a portion of the apparatus; Yum also teaches memory controller 2800 includes a plurality of registers used to store and manage a range of reference temperature from sensor 2820 (Yum, ¶0047-¶0048).
One of ordinary skill in the art, at the time the invention was filed, would have been motivated to modify the system of Stoev with the teaching of Yum, to generate an indication that the temperature of the memory component has exceed a threshold, or using registers to store temperature sensor data value. The motivation for doing so is to perform thermal management, which the host can throttle operation to allow the storage device to cool down (Yum, ¶0063).
However, the combination of Stoev and Yum does not express teach a register is configured to storage a value that indicates temperature of at least a portion of the apparatus.
In an analogous art of memory thermal management, Kambegawa teaches using a register to stores temperature information acquired by temperature sensors 309-312 (Fig. 3, ¶0035-0036).
One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Kambegawa into the system ready for improvement of Stoev and Yum, to have a register is configured to storage a value that indicates temperature of at least a portion of the apparatus, to yield a predictable result (to store temperature data from temperature sensors).

Regarding claim 26:
The apparatus of claim 25, further comprising:
wherein the register is further configured to store an indication of the result of the comparison, wherein the controller is configured to process the command based at least in part on the indication indicating that the output of the sensor is greater than the threshold. Yum also teaches memory controller 2800 includes a plurality of registers used to manage a value of reference temperature (Yum, ¶0047-¶0048).

Regarding claim 28:
The apparatus of claim 25, further comprising:
A host device configured to transmit commands to the controller based at least in part on an indication of the result of the comparison. Yum, ¶0036, the host is configured to send command based on temperature information.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Stoev et al (U.S. 2017/0071056), and in view of Yum et al (U.S. 2019/0025784), and further in view of Kambegawa et al (U.S. 2014/0098404), and in view of Shibahara et al (U.S. 2009/0316231).
Regarding claim 27:
The combination of Stoev does not teach The apparatus of claim25, further comprising:
A reference component configured to provide a reference voltage to the logic component, wherein the logic component is configured to compare the output of the sensor with the reference voltage. However, in an analogous art of memory management, Shibahara teaches comparator COM compares the output voltage Vs of the temperature sensor S1 with the reference voltage Va generated separately, and then determines whether or not a temperature so detected by the temperature sensor exceeds a predetermined temperature (¶0070).
One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Shibahara into the teaching of Stoev to obtain the claimed limitations above. The motivation for doing so is to prevent damages to the memory component. 

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Stoev et al (U.S. 2017/0071056), and in view of Yum et al (U.S. 2019/0025784), and in view of Floyd et al (U.S. 2011/0227608).
Regarding claim 29:
Stoev does not teach the apparatus of claim 25, wherein the component configured to compare the output of the sensor comprises a trip-point comparator. Floyd, in an analogous art of temperature monitor, teaches a voltage comparator employing trip-point threshold (¶0011).
One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Floyd into the teaching combination of Stoev, to employ tri-point comparator. The motivation to do so is employ a known technique. 

Allowable Subject Matter
Claims 7, 9, 19, and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

Applicant's arguments filed 6/17/2022 regarding rejections of claims 1-35 under 35 U.S.C. §103 have been fully considered but they are not persuasive.
On page 12 of the remarks, submitted 6/17/2022, the applicant argues:
“For example, Stoev 1 and Yum do not teach or suggest: 
determining a temperature of the memory component based at least in part on receiving the signal; 
generating an indication that the temperature of the memory component has exceeded a threshold based at least in part on the determining; and processing a command for accessing the memory array that is received from a host device based at least in part on generating the indication. 
as recited in independent claim 1. Specifically, Stoev 1 and Yum do not teach or suggest, "generating an indication that the temperature of the memory component has exceeded a threshold," as recited in independent claim 1. Independent claim 30 includes similar features. 
The Office Action allegedly relies on Yum to teach this feature. According to the Office Action, Yum "teaches the idea that a memory controller send an information about whether an internal temperature of the storage device 1400 is out of a reference temperature range." See Office Action, p. 6. Yum is generally directed to how a "storage device processes the received command and returns, to the host, a command response indicating a result of processing the received command, and the command response includes information about an internal temperature of the storage device." Yum, Abstract. Specifically, Yum describes that the temperature information "may include information about whether the internal temperature of the storage device out of a reference temperature range." Id., ¶ [0033]. At portions cited by the Office Action, Yum states, "the storage device 1400 may return a command response, in which temperature information is included, to the host 1200." Id., ¶ [0061]. Yum also states, "the command response may include the result of processing the command and information about whether an internal temperature of the storage device 1400 is out of a reference temperature range." Id. (emphasis added). 
 However, Yum does not teach or suggest, "generating an indication that the temperature of the memory component has exceeded a threshold" much less doing so prior to "processing a command," as recited in independent claim 1. In Yum, the temperature information included in the command response is compared to the reference temperature range after processing the command. That is, Yum discusses a method for determining if the temperature at the storage device is still within a desired operating range after processing a command. Thus, Yum does not teach or suggest, "generating an indication that the temperature of the memory component has exceeded a threshold based at least in part on the determining; and processing a command," as recited in independent claim 1.”  (Emphasis added)
The examiner respectfully disagrees.
The claim language states “determining a temperature of the memory component based at least in part on receiving the signal; generating an indication that the temperature of the memory component has exceeded a threshold based at least in part on the determining; and processing a command for accessing the memory array that is received from a host device based at least in part on generating the indication.” (Emphasis added)
The examiner respectfully notes that the terms “based at least in part on receiving the signal”, “based at least in part on the determining”, and “based at least in part on generating the indication” are ambiguous. The aforementioned terms do not clarify the technical or mathematical relationship between “determining a temperature” and “receiving the signal”, “generating an indication” and “the determining”, or “processing a command” and “the generating the indication”. Furthermore, the claim language states “determine a temperature of a memory component”, and “generating an indication” in response to receiving a signal that initializes an operation. The claim does not require perform all the aforementioned functions in response to receiving a command, then process the same command “based at least in part on generating the indication”. In other word, the “processing a command” has been understood that the command is received, and processed after the store device 1400 of Yum return a response, in which temperature information is included, to the host, as cited above. 
Thus, the rejections of independent claims 1 and 30 under 35 U.S.C.§103 are maintained for at least the rationale above.

On pages 13-14 in the remarks, submitted 6/17/2022, the applicant argues:
“Specifically, Yum and Kim do not teach or suggest, “receiving an indication that the temperature of the memory component has exceeded a threshold,” as recited in independent claim 17. Independent claim 33 includes similar features.

The Office Action relies on Kim to teach this feature. According to the Office Action, Kim “teaches when temperature of memory device is above a threshold, the host send read/write commands to a memory controller of a memory system.” See Office Action, p. 16. Kim is generally directed to storing, in a memory system, “temperature-dependent performance level information received from a host disposed external to the memory system, setting an operation performance level of the memory system to a first performance level, operating the memory controller and the at least one non-volatile memory device according to the first performance level.” Kim, Abstract. Kim further discusses, “detecting an internal temperature of the memory system, and changing the operation performance level of the memory system to a second performance level that is different from the first performance level.” Id. At a portion cited by the Office Action, Kim states, “[w]hen a temperature is in a second temperature range (e.g., lower than T60) and remains in the second temperature range for a second time Timel, the performance level may be set to be a second level Perf1.” Id., 4 [0085]. At another portion cited by the Office Action, Kim states, “when a temperature range to which the current internal temperature of the memory system belongs to is checked and the current internal temperature of the memory system remains within the checked temperature range for a predetermined amount of time, information stored in the current state storage unit 650 may be updated.” Id., ¶ [0085].
However, this is not the same as and does not teach or suggest “receiving an indication that the temperature of the memory component has exceeded a threshold,” as recited in independent claim 17. In Kim, “information stored in the current state storage unit 650 may be updated,” however this discussion in Kim does not teach “receiving an indication,” as recited in independent claim 17. Id. Furthermore, in claim 33, “a memory controller” performs the step of “receiv[ing] an indication.” However, the current stage storage unit 650 is not a memory controller and thus does not perform the recited functions. Thus, Kim does not teach or suggest, “receiving an indication that the temperature of the memory component has exceeded a threshold,” as recited in independent claim 17.”
The examiner respectfully disagrees. Kim teaches in Figs. 7A-7C, memory controller 600 includes CPU core 610, temperature sensor 680, and performance table 640, which stores received table information, such as temperature information, performance level information (Fig. 6, ¶0078, ¶0084). The current state storage unit 550 may store current temperature information detected by the temperature sensor 580 and currently set performance level information (¶0080).
 During operation, temperature of the memory system is periodically or randomly detected by a temperature sensor 680 (¶0086). The CPU core 610 update the information stored in current state storage 650 based on a detection result obtained using the temperature sensor 680 (¶0086). When the internal temperature of the memory system is detected ach changing such that the internal temperature moves into another temperature range (Fig. 7B, current temperature is 60, moves from current temperature 30 in Fig. 7A), the performance level information stored in the current state storage unit 650 (part of the controller 600) is updated, and the CPU 610 (part of the controller 600) may change the system performance level based on the updated information in the current state storage unit 650 (¶0087).
Thus, it has been understood when the current state storage unit is updated when internal temperature of the memory is above a threshold (in this case, the temperature has moved to a T60 threshold), the memory controller of Kim receives an indication that the temperature of the memory has exceeded a threshold, and performs remedy operation accordingly. 
Therefore, the combination of Yum, in view of Kim, teaches the claimed limitations in independent claim 17, and corresponding independent claim 33. 

On pages 15-16 in the remarks, submitted 6/17/2022, the applicant argues the combination of references of Stoev and Yum does not teaches independent claim 25.
The examiner respectfully notes that the applicant’s arguments with respect to rejections of claims 25-29 are moot in light of new ground of rejection presented supra. 

On pages 17-18 in the remarks, submitted 6/17/2022, the applicant argues:
“The Office Action rejected dependent claims 10 under 35 U.S.C. § 103 over Stoev 1 and Yum. However, Applicant asserts that Stoev 1 and Yum-individually or in any combination do not teach or suggest all of the claim features of dependent claim 10, nor does the Office Action show otherwise. The cited references do not teach or suggest, "using a first set of parameters for operating the memory array based at least in part on determining that the temperature of the memory component has exceeded the threshold," as recited in dependent claim 10. 
The Office Action relies on Stoev 1 to teach this feature. According to the Office Action, FIG. 2-3 of Stoev 1 teach "a set of operation temperature is used for operating the memory in a safe environment." See Office Action, p. 8 (citing Stoev 1, ¶¶ [0038], [0039], and [0015]). However, FIG. 2 of Stoev 1 as cited by the Office Action, "is a graph showing performance in a data storage device relative to program/erase cycle count." Stoev 1, ¶ [0038]. Stoev 1 further states "as demonstrated in the graph, during program/erase (P/E) cycling, solid-state memory can have a lower data retention ability at low temperature, and such lower ability is further worsened when the memory is worn, as indicated by the worsening of bit error rate (RBER) with increased P/E cycles." Id. Similarly, FIG. 3 of Stoev 1 as cited by the Office Action, "is a graph that is similar to FIG. 2, showing instead performance in a data storage device relative to program/erase cycle count." Id., ¶ [0039]. Stoev 1 further states, "as shown, data written at temperatures within an optimal range may exhibit substantially less sensitivity to data retention issues, even if the memory has experienced a substantial amount of wear." Id. 
However, Stoev 1 is silent regarding "using a first set of parameters," as recited in dependent claim 10. While Stoev 1 discusses the graphed performance difference among Page 17 of
program/erase cycles at different operating temperatures, neither the performance, program/erase cycles, or operating temperatures teach "using a first set of parameters." That is, Stoev 1 does not reference implementing specific results discussed in the graphs of Figs 2 and 3. Therefore, for at least these reasons, Stoev 1 does not teach or suggest, "using a first set of parameters for operating the memory array based at least in part on determining that the temperature of the memory component has exceeded the threshold," as recited in dependent claim 10. Yum does not teach or suggest this feature, nor does the Office Action rely on Yum to teach this feature. Thus, the Office Action has not shown that Yum teaches the features of dependent claim 10.”
The examiner respectfully notes the claim language does not clarify how to use a first set of parameters, or give a definition what the first set of parameters is. Stoev, when temperature of the storage device is within a satisfactory operational thermal range (exceeded the threshold), one or more heaters may be deactivated (using a set of parameters), and writing of data to the memory system is allowed (Fig. 4, 412-416). With regard to solid-state memory, error rates at various data retention intervals may be relatively worse when data is written at low temperature (e.g., 0° C.), as compared to high temperature (e.g., 85° C.). Even after a short duration post-write, coldly written data may have error rates above of the horizontal line in FIGS. 2 and 3 showing the channel's error correction capability (¶0042). Figs. 2-3, a set of operation temperature is used for operating the memory in a safe environment (¶0038, ¶0039, ¶0015).
Thus, the examiner has interpreted by raising the temperature of the memory of Stoev above a threshold, the memory is operated in a safe environment (less error rate) based on characteristics/ set of parameters of the memory itself. Therefore, the rejection of claim 10 is maintained, as presented supra. 
Dependent claims 2, 3, 5, 6, 8, 11-16, 18, 20-24, 26-29, 31, 32, and 34, each depends on independent claims 1, 17, 25, 30, and 33 respectively, are rejected for the same rationale presented supra. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA D DOAN whose telephone number is (571)272-5950. The examiner can normally be reached Mon-Fri 1000-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED I RUTZ can be reached on 571-272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHOA D DOAN/            Primary Examiner, Art Unit 2133